DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claim 13 have been considered but are moot because the new ground of rejection does not rely on any and/or all reference, and obviousness rationale applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/00914120 to Gmira et al. and KR 20160128554.  Gmira et al. discloses a system (see Fig. 1 and entire reference) including a test cell (105) configured to enclose a hydrocarbon fluid (102) .
Gmira et al. do not explicitly disclose an inert gas storage tank containing an inert gas, the inert gas storage tank fluidly connected to the test cell and a back pressure regulator configured for controlling a pressure of the inert gas in the test cell (as recited in instant independent claim 13) and the inert gas storage tank being fluidly connected to the second pump and the test cell (as recited in instant dependent claim 19).  KR 20160128554 discloses a system for measuring wettability/contact angle of oil/hydrocarbon on a surface of rock specimens (120) (see para 0021 of English translation) sharing many of the same elements as Gmira et al., including a test cell (100) and associated pumps and valves (see Fig. 1) wherein an inert gas (nitrogen, N2) is supplied from storage tank(s) (261) and pump(s) (262), both fluidly connected to the test cell, for cleaning the test cell (see paras 0034-035); wherein the tanks providing the inert gas are inherently under pressure, to thus provide the inert gas to the test cell, and the pump(s) are employed to withdraw the inert gas/fluids from the test cell.  As to the recited limitation of a “back pressure regulator configured for controlling a pressure of the inert gas in the test cell,” a pump is broadly a “pressure/back pressure regulator” since it alters/controls/regulates the pressure of the fluid being pumped.  Furthermore, even if the recited limitation of “back pressure regulator” is referring to some additional fluid pressure structural element, like a valve, both Gmira et al. and KR 20160128554 disclose numerous valves to control the flow and/or pressure of fluid lines between the test cell and other tanks.  Lastly, employment of some type of pressure regulator, back pressure, or otherwise, is well known in the art as of the effective filing date of the instant invention allowing for absolute control of the desired pressure applied, and at desired rates of change of pressure.  As such, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to employ any type of fluid/pressure control device, including a back pressure .
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/00914120 to Gmira et al. and KR 20160128554 as applied to claims 13 and 20 above.  Gmira et al. discloses a system having all of the elements stated previously.  Gmira et al. does not limit the type of measurements made by a sensor (135) that is positioned in the outlet tank (130) to measure one or more desired properties (or parameters), such as conductivity (which is proportional to ionic concentration), salinity (concentration/amount of ions in the brine), both, or any other property (emphasis added) (see paras 0056 and 0061).  Gmira et al. does not limit the type/structure of the sensor, and it would have been obvious to one having ordinary skill in the art as of the filing date of the instant invention to employ an ionic chromatography unit (IC) or any other desired “sensor” or sensing device/unit, depending on the “desired property” to be measured, as recited in instant dependent claim 22.  Furthermore, if some type of chromatography is employed, in particular, an ionic chromatograph (IC), the samples to be measured by the IC must be filtered of any contaminants (particles, etc.) by some type of filter or filter mechanism, so that the sample passed to the IC does not affect/alter/corrupt the IC .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861